DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed April 5, 2021 has been entered.  Claims 1-19 remain pending in the application.  The previous objections to claims 1-17 and 19 are withdrawn in light of applicant's amendment to claims 1 and 19.  
Specification
The disclosure is objected to because of the following informalities:
Paragraphs [0027] and [0028] were amended to recite that the dividing wall extends axially away from the valve housing, but the dividing wall is also disclosed as being part of the valve housing.  How can the dividing wall extend away from the valve housing if it is part of the valve housing?  How can something extend away from itself?  The examiner notes that it is assumed that what is meant is --the dividing wall extending away from the first side--.
Appropriate correction is required.
Claim Objections
Claims 1-17 are objected to because of the following informalities: 
In claim 1 line 12 and claim 4 lines 1-2, "the inlet valves" should be changed to    --the plurality of inlet valves" for consistency and clarity.
In claim 1 lines 12-13 and claim 4 line 2, "the outlet valves" should be changed to --the plurality of outlet valves" for consistency and clarity.
.
Appropriate correction is required.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “the dividing wall extending away from the valve housing” in line 8, but line 6 already recites “the valve housing further including a diving wall”.  If the valve housing includes the dividing wall, how can the dividing wall extend away from the valve housing?  How can something extend away from itself?  The examiner notes that in further interpreting the claims, it is assumed that what is meant in line 8 is --the dividing wall extending away from the first side--.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 1-6, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U. S. Patent Publication 2006/0073036 to Pascual in view of U.S. Patent Publication 2004/0009075 to Meza.
Referring to claims 1-6 and 19, Pascual teaches a pump comprising: 
a lower housing (14) (Figures 1-4; paragraph [0027]);
a diaphragm assembly (10) positioned adjacent to the lower housing (14), the diaphragm assembly (10) including a lip portion (“raised ridges”) (Figures 1-4; paragraphs [0027] and [0032]);
an upper housing (60) including an inlet chamber (64) and an outlet chamber (68) separated by a ring (62) (Figures 1-4; paragraph [0035]); 
a valve housing (34) coupled to the diaphragm assembly (10) and positioned between the upper housing (60) and the diaphragm assembly (10), the valve housing (34):
enclosing the inlet chamber (64) and the outlet chamber (68) (Figures 1-4; paragraphs [0032] and [0035]), 
defining a plurality of pump chambers (36) (Figures 1-4; paragraphs [0032] and [0035]); and 
including a plurality of disc shaped inlet valves and a plurality of disc shaped outlet valves, each of the inlet valves and the outlet valves including a headed extension corresponding to a respective central aperture (paragraph [0034]); 

further comprising an inlet (22) in fluid communication with the inlet chamber (92) and an outlet (24) in fluid communication with the outlet chamber (94) (Figures 1-3, 8 and 9; paragraphs [0062] and [0076]); 
further comprising a diaphragm (12) secured by the diaphragm assembly (10), wherein movement of the diaphragm (12) controls a flow of fluid from the inlet chamber (92) to the outlet chamber (94) (Figures 1-4; paragraphs [0027] and [0036]); and
further comprising a motor (202) coupled to the lower housing (14 (Fig. 11; paragraph [0057]).
Pascual is silent as to a dividing wall on the valve housing between the upper housing and the valve housing, though in order for the pump to function as disclosed there must be divider between the chambers of the pump.  Meza teaches a pump comprising:
a valve housing (36) including a dividing wall (wall around the outlet valves 52) in contact with a ring (98), the ring (98) including raised outer walls (the raised outer wall of the recess which houses the seal 96, while Fig. 8 shows this recess in the valve housing 36, paragraph [0076] states that it can alternately be located within the ring 98) 
[AltContent: textbox (First Side)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Side)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Dividing Wall)][AltContent: textbox (Valve Housing)][AltContent: arrow][AltContent: textbox (Ring)][AltContent: arrow]
    PNG
    media_image1.png
    663
    740
    media_image1.png
    Greyscale

Annotation of Meza Figure 8.
It would be obvious to one of skill in the art, at the time of invention, to modify the pump taught by Pascual with the ring seating between the upper housing and the valve housing taught by Meza in order to provide a seal between the inlet chamber and outlet chamber which provides some resistance (via the raised walls) to the differential pressure across the seal.
Referring to claim 18, Pascual teaches a pump comprising:
a diaphragm assembly (10) including a lip portion (“raised ridges”) (Figures 1-4; paragraphs [0027] and [0032]), and 
a valve housing (34) coupled to the diaphragm assembly (10), the valve housing (34) defining a plurality of pump chambers (36) on a first side of the valve housing (34) and including a plurality of disc-shaped inlet valves and a plurality of disc-shaped outlet valves (Figures 1-4; paragraphs [0034]-[0036]),

Pascual is silent as to how the ring is seated between the upper housing and the valve housing.  Meza teaches a pump comprising:
a valve housing (36) including a dividing wall (wall around the outlet valves 52) positioned between a plurality of disc shaped inlet valves (50) and a plurality of disc shaped outlet valves (52) on a second side of the valve housing (36) opposite to a first side which defines a plurality of pump chambers, the dividing wall (wall around the outlet valves 52) extending away from the first side and past the plurality of disc shaped outlet valves (52) (Figures 6-8, Fig. 8 annotated above, and wherein it is shown that the dividing wall extends away from both the first and second sides and towards the pump chambers axially beyond the plurality of outlet valves on the first side; paragraphs  [0076]-[0077]).
It would be obvious to one of skill in the art, at the time of invention, to modify the pump taught by Pascual with the ring seating between the upper housing and the valve housing taught by Meza in order to provide a seal between the inlet chamber and outlet chamber which provides some resistance (via the raised walls) to the differential pressure across the seal.
Claims 7-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U. S. Patent Publication 2006/0073036 to Pascual in view of U.S. Patent Publication 2004/0009075 to Meza and U. S. Patent 6,700,291 to Uchida.
  Pascual and Meza teach a pump comprising all the limitations of claim 6, as detailed above, and wherein Pascual further teaches a motor 202 and Meza teaches motor 20, but Pascual and Meza are silent as to the details of the disclosed motors.  Uchida teaches a motor comprising:
a brush ring assembly including a brush ring (brush base 25), at least one brush (31), and a brush holder (32) coupled to the brush ring (25) and configured to secure the at least one brush (31) within a brush opening (not numbered, Fig.3) of the brush holder (32) wherein the brush holder (32) further including a spring holder (support pin 34), a mounting portion (portion of brush base 25), a spring anchor (securing portion 40b), and a slit (recess) 42 formed in the upper surface of the brush holder (32), wherein the mounting portion (portion of brush base 25) is configured to connect the brush holder (32) and the spring holder (34) (Fig.3), and the brush holder (32) is coupled to the brush ring (brush base 25) by the mounting portion (portion of brush base 25), a spring anchor (securing portion 40b) integral with and extending upwardly from an upper surface of the brush holder (32) on a side of the brush holder (32) closest to the spring anchor (securing portion 40b) (Fig.3; col.5 lines 40-42), 
a brush lead (pigtail 36) extending through the slit (42) (Fig. 3)  
at least one torsion spring (33) secured by the spring holder (34), the torsion spring (33) including:
a first end (33b) secured by the spring anchor (40b) (Fig. 3) and 

wherein the at least one torsion spring includes the bent portion (of torsion spring 33) having a first bend (not numbered) positioned adjacent the slit (recess 42) (Figs.3,5&7C) and a second bend positioned adjacent the brush (col.6 lines 25-35; Figures 3, 5 and 7C).  
It would be obvious to one of skill in the art, at the time of invention, to modify the pump taught by Pascual with the motor taught by Uchida in order to use a motor provided with “a brush holding device, which allows engagement of a brush with a commutator without using insertion movement of an armature at assembly of the armature and also allows a reduction in manufacturing cost of the brush holding device” (col. 2 lines 33-40).
Uchida only teaches a single mounting portion, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to add a second mounting portion (and spring holder) positioned on an opposite side of the brush holder than the spring anchor, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art, and doing so would only improve the hold on the brush (In re Regis Paper Co. v. Bemis Co., 193 USPQ 8).  
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U. S. Patent Publication 2009/068036 to Hsu in view of in view of U. S. Patent Publication 2004/0009075 to Meza, U. S. Patent 6,700,291 to Uchida and U. S. Patent 5,633,542 to Yuhi.  
Pascual, Meza and Uchida teach all the limitations of claim 7, as detailed above, but Pascual and Meza are silent as to the motor details and Uchida does not teach a brush ring including a capacitor and a thermal protector.  Yuhi teaches a miniature motor including:
a brush ring (case cap 6) holding brushes (7) and further including a capacitor (47) connected across brush connecting terminals and a thermal protector (temperature coefficient resistor 49) connected to the input terminal (82) (Figures 7-8; col.5 lines 36-55, wherein the capacitor reduces electrical noise generated from the motor (col. 5 lines 62-65) while the thermal protector controls overcurrent flowing in the motor armature by detecting the temperature of the motor col. 1 lines 5-11).
It would be obvious to one of skill in the art, at the time of invention, to modify the pump taught by Pascual to further provide a capacitor and thermal protector since Yuhi teaches these elements would have been desirable to reduce electrical noise generated from the motor and control overcurrent flowing in the motor armature.
Response to Arguments
Applicant's arguments filed April 5, 2021 have been fully considered but they are not persuasive.  Applicant argues that Pascual fails to disclose the claimed “plurality of pump chambers on a first side of the valve housing”, a dividing wall between the plurality of inlet and outlet valves on a second side, opposite to the first side, with the .
Applicant argues that 
the prior art, alone or in combination, fails to teach at least a “an upper housing including an inlet chamber and an outlet chamber separated by a ring; a valve housing including a dividing wall in contact with the ring, the ring including raised outer walls to receive the dividing wall... wherein the dividing wall extends axially beyond each of the plurality of outlet valves” as specified by amended claim 1.

However, as detailed above, Meza teaches all of these limitations.
	Applicant further argues that paragraph [0076], cited by the examiner, “does not suggest that the depicted arrangement can be reversed as the Office suggests. Rather, Meza merely teaches that although the recess that receives the seal 96 is positioned in the valve assembly 36, the recess that receives the seal 96 could also be positioned in the pump housing”.  However, the examiner fails to see any other interpretation of this 
Paragraph [0076] of Meza states that even though the seal 96 can be in a recess in the dividing wall, as shown in the figures, it can also be in a recess of the valve housing 36.  Furthermore, as detailed above, the dividing wall extends axially beyond the inlet and outlet valves, as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746